DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the processor as being “configured to gate an output of the microphone to process an input signal” in lines 6-7 of the claim. It is unclear what the term “gate” is referring to in this case and therefore how the microphone output is controlled, i.e. if it is allowed or prevented from passing or being processed “upon detection of the own-voice signal by the own-voice sensor.” Furthermore, the specification does not appear to provide sufficient context as to how the signal is “gated” and therefore how the claim should be interpreted. For the purposes of examination, the term has been interpreted as the signal generally being controlled in any way to allow for processing and/or blocking. Appropriate correction or clarification is required.
Claims 2-10 are dependent on claim 1 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reason as recited above.
Claim 9 further recites “gate transmission of the own-voice signal” in lines 3-4. It is unclear what the term “gate” is referring to in this case and therefore how the own-voice signal from the own-voice sensor is controlled, i.e. if it is allowed or prevented from passing or being processed, and further how this relates to the gating of the microphone signal, i.e. if both gating processes are done simultaneously, one at a time, one or the other, etc. For the purposes of examination, the term has been interpreted as the signal generally being controlled in any way to allow for processing and/or blocking. Appropriate correction or clarification is required.

Claim 11 recites “gating using an output from a microphone mounted on or in the housing or a faceplate of the housing to process the input signal” in lines 6-7 of the claim. It is unclear what the term “gating” is referring to in this case and therefore how the microphone output is controlled, i.e. if it is allowed or prevented from passing or being processed “upon detection of the own-voice signal by the own-voice sensor.” Furthermore, the specification does not appear to provide sufficient context as to how the signal is gated and therefore how the claim should be interpreted. For the purposes of examination, the term has been interpreted as the signal generally being controlled in any way to allow for processing and/or blocking. Appropriate correction or clarification is required.
Claims 12-18 are dependent on claim 11 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reason as recited above.
Claim 19 recites “gate transmission of the own-voice signal” in line 8 of the claim. It is unclear what the term “gate” is referring to in this case and therefore how the own-voice signal from the own-voice sensor is controlled, i.e. if it is allowed or prevented from passing or being processed “when the wearer is talking.” Furthermore, the specification does not appear to provide sufficient context as to how the signal is gated and therefore how the claim should be interpreted. For the purposes of examination, the term has been interpreted as the signal generally being controlled in any way to allow for processing and/or blocking. Appropriate correction or clarification is required.
Claim 20 is dependent on claim 19 and is therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reason as recited above.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

12.	Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Pub No 2005/0058313 A1 to Victorian et al. (“Victorian”).
As to claim 11, Victorian discloses a method, comprising: sensing an input signal using an own-voice sensor within a hearing assistance device housing configured to be worn in an ear of a wearer (ear canal microphone, see figure 1-4A; pg. 1, ¶ 0009; pg. 3, ¶ 0044); detecting an own-voice signal from the wearer using the own-voice sensor (see pg. 3, ¶ 0044); and gating using an output from a microphone mounted on or in the housing or a faceplate of the housing (external microphone, see figure 4A; pg. 3, ¶ 0044) to process the input signal upon detection of the own-voice signal by the own-voice sensor (see pg. 4, ¶ 0045 - ¶ 0046; pg. 5, ¶ 0052; pg. 7, ¶ 0070; pg. 8, ¶ 0073).  

Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.	Claims 1, 7-10, 12-13 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Victorian in view of US Patent Pub No 2008/0260180 A1 to Goldstein et al. (“Goldstein”).
As to claim 1, Victorian discloses a hearing assistance device (see Abstract, figures 1-3C), comprising: a housing adapted to be worn in an ear of the wearer (see figures 3A-3C; pg. 1, ¶ 0009); a microphone mounted on or in the housing or a faceplate of the housing (external microphone, see figure 4A; pg. 3, ¶ 0044); an own-voice sensor within the housing, the own-voice sensor configured to detect an own-voice signal from the wearer (ear canal microphone, see figure 4A; pg. 3, ¶ 0044); and a processor within the housing (see figure 4A; pg. 3, ¶ 0044), the device configured to gate an output of the microphone to process an input signal upon detection of the own-voice signal by the own-voice sensor (see pg. 4, ¶ 0045 - ¶ 0046; pg. 5, ¶ 0052; pg. 7, ¶ 0070; pg. 8, ¶ 0073). 
 Victorian discloses the gating being performed by a VOX module and therefore does not disclose the processor being configured to gate the output, however a processor being configured to provide VOX functionality is known in the art, as taught by Goldstein, which discloses a similar hearing device (see figure 1), and further teaches the earpiece having a VOX module, wherein the module can be implemented as hardware or as software program carried out by the processor (see pg. 3, ¶ 0036). The proposed modification is therefore considered merely a straightforward possibly from which a skilled person would select, as VOX modules being configured as either hardware of software is known in the art, the selection being a matter of design depending on cost, component availability, and/or the size of the earpiece and available space within the earpiece (Goldstein pg. 3, ¶ 0036). 
As to claim 7, Victorian in view of Goldstein further discloses wherein the hearing assistance device includes a hearing aid (Victorian pg. 2, ¶ 0030).  
As to claim 8, Victorian in view of Goldstein further discloses wherein the hearing aid includes an in-the-ear (ITE) hearing aid, an in-the-canal (ITC) hearing aid, a receiver-in-canal (RIC) hearing aid, or a completely-in-the-canal (CIC) hearing aid (Victorian pg. 2, ¶ 0017 - ¶ 0019, ¶ 0030).  
As to claim 9, Victorian in view of Goldstein further discloses wherein the processor is configured to cross-correlate the output of the microphone with an output signal from the own-voice sensor to determine when the wearer is talking to gate transmission of the own-voice signal (Victorian pg. 5, ¶ 0052; pg. 7, ¶ 0070; Goldstein pg. 2, ¶ 0014; pg. 4, ¶ 0050).  
As to claim 10, Victorian in view of Goldstein further discloses wherein the processor is configured to use a first digital signal processor (DSP) algorithm with the output of the microphone to gate transmission of the own-voice signal (Goldstein algorithmic modules including correlation, see pg. 2, ¶ 0014; pg. 4, ¶ 0048 - ¶ 0050), and the processor is configured to use a second DSP algorithm with the output of the microphone to determine quiet ambient noise environments and to combine the output of the microphone with an output signal from the own-voice sensor to enhance own-voice signal quality (Goldstein algorithmic modules including level detection and mixed signal dependent on noise levels, see pg. 4, ¶ 0048 - ¶ 0049; pg. 5, ¶ 0053 - ¶ 0054).  
As to claim 12, Victorian discloses the method of claim 11.
Victorian further discloses enhancing the earpiece input signal (see pg. 3, ¶ 0044), but does not expressly disclose further comprising combining the output from the microphone with an output from the own-voice sensor to produce an enhanced output signal.  
Goldstein discloses a similar hearing device (see figure 1), and further teaches enhancing the input signal of the earpiece by combining microphone and internal sensor signals (see pg. 3, ¶ 0033; pg. 4, ¶ 0048).
It would have been an obvious choice to one of ordinary skill in the art to incorporate the combination of signals as taught by Goldstein in the device as taught by Victorian. The motivation would have been to provide a mixed signal with enhanced sound quality depending on ambient noise levels, vocalization levels, and spectral characteristics of the signal (Goldstein pg. 3, ¶ 0033; pg. 4, ¶ 0048; pg. 5, ¶ 0054).
As to claim 13, Victorian in view of Goldstein further discloses further comprising cross-correlating the output from the microphone with an output from the own-voice sensor assist in determining when the wearer is talking (Victorian pg. 5, ¶ 0052; pg. 7, ¶ 0070; Goldstein pg. 2, ¶ 0014; pg. 4, ¶ 0050). 
As to claim 19, Victorian discloses a hearing assistance device (see Abstract, figures 1-3C), comprising: a housing adapted to be worn in an ear of a wearer (see figures 3A-3C; pg. 1, ¶ 0009); a microphone mounted on or in the housing or a faceplate of the housing (external microphone, see figure 4A; pg. 3, ¶ 0044); an own-voice sensor within the housing, the own-voice sensor configured to detect an own-voice signal from the wearer (ear canal microphone, see figure 4A; pg. 3, ¶ 0044); and a processor within the housing (see figure 4A; pg. 3, ¶ 0044).
 Victorian further discloses determining when the wearer is talking to gate transmission of the own-voice signal (see pg. 4, ¶ 0045 - ¶ 0046; pg. 5, ¶ 0052; pg. 7, ¶ 0070), but does not disclose the processor being configured to cross-correlate an output of the microphone with an output signal from the own-voice sensor to determine when the wearer is talking.
Goldstein discloses a similar hearing device (see figure 1), and further teaches the earpiece processor configured to detect spoken voice from a wearer by cross correlating sound from an ambient external microphone and sound from an internal microphone (see pg. 2, ¶ 0014; pg. 4, ¶ 0050).
It would have been an obvious choice to employ cross correlation to determine voice from a wearer as taught by Goldstein in the device as taught by Victorian. The motivation being to ensure the sound detected by the microphones corresponds to spoken voice that originates from the wearer and not neighboring talkers (Goldstein pg. 4, ¶ 0050).
As to claim 20, Victorian in view of Goldstein further discloses wherein the processor is configured to combine the output of the microphone with the output signal from the own-voice sensor to enhance own-voice signal quality (Victorian pg. 3, ¶ 0044; Goldstein pg. 3, ¶ 0033; pg. 4, ¶ 0048; pg. 5, ¶ 0054).  

15.	Claims 2 and 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Victorian in view of Goldstein, and further in view of US Patent Pub No 2010/0172529 A1 to Burns et al. (“Burns”).
As to claim 2, Victorian in view of Goldstein discloses the hearing assistance device of claim 1.
Victorian in view of Goldstein does not disclose wherein the own-voice sensor is configured to amplify the input signal in selected frequency regions to detect the own-voice signal from the wearer.  
	Burns discloses a similar hearing device (see figure 1C), and further discloses the device having a sensor to detect speech at corresponding frequencies (see pg. 1, ¶ 0016; pg. 2, ¶ 0018), and further discloses the sensors can be configured to amplify the detected signal (see pg. 3, ¶ 0028).
Victorian in view of Goldstein and Burns are analogous art because they are drawn to hearing devices.
It would have been an obvious choice to one of ordinary skill in the art to incorporate sensor signal amplification as taught by Burns in the device as taught by Victorian in view of Goldstein. The motivation being to provide a sensor signal with increased resolution, particularly at lower frequencies corresponding to speech detection (Burns pg. 1, ¶ 0016; pg. 2, ¶ 0018; pg. 3, ¶ 0028).
As to claim 4, Victorian in view of Goldstein and Burns further discloses wherein the own-voice sensor includes a differential sensor (Burns pg. 3, ¶ 0028).  
As to claim 5, Victorian in view of Goldstein and Burns further discloses wherein the own-voice sensor includes a piezoceramic sensor (Burns pg. 4, ¶ 0029).  
As to claim 6, Victorian in view of Goldstein and Burns further discloses wherein the own-voice sensor is configured to amplify bone-conducted vibrations (Victorian pg. 1, ¶ 0003; Goldstein pg. 4, ¶ 0048; Burns pg. 3, ¶ 0028).  

16.	Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Victorian in view of Goldstein, and further in view of US Patent Pub No 2009/0097683 A1 to Burns et al. (“Burns ‘683”).
As to claim 3, Victorian in view of Goldstein discloses the hearing assistance device of claim 1.
Victorian in view of Goldstein does not expressly disclose wherein the own-voice sensor includes a microelectromechanical system (MEMS) sensor. However the use of MEMS sensors in hearing devices is known in the art, as taught by Burns ‘683, which discloses a similar device (see figure 1), and further teaches the hearing device including MEMS sensors for detecting sounds and/or vibrations from speech (see pg. 1, ¶ 0003). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art, as MEMS are merely one of many available sensor devices that can be employed in a hearing device, particularly for sounds and/or user activities that can be detected via vibrations in the body (Burns ‘683 pg. 1, ¶ 0003; pg. 2, ¶ 0016).

17.	Claims 14-16 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Victorian and further in view of US Patent Pub No 2832842 to Knauert.
As to claim 14, Victorian discloses the method of claim 11.
Victorian does not disclose further comprising resonating and enhancing output of the own-voice sensor in selected frequency regions using a barrier window.  
Knauert discloses a similar hearing device for detecting speech vibrations (see col. 2, lines 40-47), and further discloses the device housing having a vibrating or resonating wall (31, see figure 1; 43, see figure 6) that vibrates within the frequency range relevant to speech intelligibility (see col. 4, lines 67-70; col. 5, lines 51-65; col. 11, lines 25-34), the wall having variable thickness to enhance the response within said range (see figure 3A; col. 8, lines 13-22; col. 12, lines 1-17; col. 13, lines 45-62).
Victorian and Knauert are analogous art because they are both drawn to hearing devices.
It would have been an obvious choice to one of ordinary skill in the art to incorporate a housing portion to enhance the sensor signal as taught by Knauert in the device as taught by Victorian. The motivation being to provide an improved response of the device within the frequency range associated with speech via structural materials and features of the device housing itself (Knauert figure 3A; col. 4, lines 67-70; col. 12, lines 1-17).
As to claim 15, Victorian and Knauert further discloses wherein the barrier window includes a plastic material that has a thickness less than a thickness of the housing (Knauert figure 4A; col. 11, lines 55-59; col. 12, lines 1-27; col. 13, lines 13-19).  
As to claim 16, Victorian and Knauert further discloses wherein the own-voice sensor is mounted to an interior surface of the housing, the method further including resonating and enhancing output of the own-voice sensor in selected frequency regions based on a specified mounting suspension stiffness (Knauert figures 1 and 4-6; col. 8, lines 34-44; col. 11, lines 16-24; col. 12, lines 1-17).  
As to claim 18, Victorian and Knauert further discloses wherein the own-voice sensor is enclosed in an enclosure located within the housing, the enclosure mounted indirectly to an interior surface of the housing using a mechanical resonator, and the method further comprises resonating and enhancing output of the own-voice sensor in selected frequency regions using the mechanical resonator (Victorian microphones/sensors within earpiece housing, see figures 3A-4A; Knauert figures 1 and 4-6; col. 5, lines 43-65; col. 8, lines 34-44; col. 11, lines 16-24; col. 12, lines 1-17).  

18.	Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Victorian in view of US Patent Pub No 2011/0026722 A1 to Jing et al. (“Jing”).
As to claim 17, Victorian discloses the method of claim 11.
Victorian does not disclose wherein the own-voice sensor is configured to be placed in an elastomeric sleeve, and the method further comprises resonating and enhancing output of the own-voice sensor in selected frequency regions using the elastomeric sleeve.  
Jing discloses a similar device (see pg. 4, ¶ 0095; pg. 6, ¶ 0133), and further discloses wherein the sensor can be mounted in the device (see pg. 21, ¶ 0283), the sensor further including a shroud element for providing enhanced speech pick-up (see figures 55 and 61; pg. 20, ¶ 0271, ¶ 0275; pg. 22, ¶ 0285).
Victorian and Jing are analogous art because they are both drawn to hearing devices.
It would have been an obvious choice to one of ordinary skill in the art to incorporate a sleeve element as taught by Jing in the device as taught by Victorian. The motivation would have been to provide improved signal-to-noise ratio of speech pick-up for the hearing device by means of structural features and materials, without the need for additional components or power usage (Jing pg. 20, ¶ 0275; pg. 21, ¶ 0279). 

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652  


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652